DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-02-08 has been entered.

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-02-08. Claims 1-10, 12-16, 18-20 are pending, following Applicant's cancellation of claims 11, 17. Claims 1, 9, 15 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to claim(s) 1, 9, and 15 (see page(s) 8 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20090300712 to Kaufmann et al. (hereinafter "Kaufmann '712") in view of Ylonen '627 in view of U.S. Publication 20120173881 to Trotter et al. (hereinafter "Trotter '881") does not disclose 'that the encrypted 
To be sure, though Kaufmann '712 teaches disabling a user's access to the symmetric key [Kaufmann '712 0097], Kaufmann '712 does not explicitly teach that the user's encrypted symmetric key is deleted.  However, Trotter '881 teaches deleting the encrypted symmetric key when access is to be disabled [Trotter '881 ¶ 0035].  For all these reasons, Applicant's argument is unpersuasive.
Applicant further argues (see page(s) 8 of Applicant’s Remarks) that 'Kaufmann discloses encrypted hash values are used for the SDW enclosure as a whole, but not necessarily for each of the individual components of the SDW enclosure, sch [sic] as the log 280. Kaufmann, paragraph [0106]'.  Applicant does not identify any limitation of any claim to which this argument might pertain.  Nevertheless, Examiner has considered the applicability of this argument to the claims and finds it unpersuasive.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1, 9, and 15 and have been considered as detailed above.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 
1
[Wingdings font/0xFC]
2
[Wingdings font/0xFC]
3
[Wingdings font/0xFC]
4
[Wingdings font/0xFC]
5
[Wingdings font/0xFC]
6
[Wingdings font/0xFC]
7
[Wingdings font/0xFC]
8
[Wingdings font/0xFC]
9
[Wingdings font/0xFC]
10
[Wingdings font/0xFC]
11
[Wingdings font/0xFC]
12
[Wingdings font/0xFC]
13
[Wingdings font/0xFC]
14
[Wingdings font/0xFC]
15
[Wingdings font/0xFC]
16
[Wingdings font/0xFC]
17
[Wingdings font/0xFC]
18
[Wingdings font/0xFC]
19
[Wingdings font/0xFC]
20
[Wingdings font/0xFC]


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 1-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20090300712 to Kaufmann et al. (hereinafter "Kaufmann '712") in view of Ylonen '627 in view of U.S. Publication 20120173881 to Trotter et al. (hereinafter "Trotter '881").  Kaufmann '712 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).Ylonen '627 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).Trotter '881 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Kaufmann '712 discloses a system comprising one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations (controls access to data and to logs of actions thereon via cryptography [Kaufmann '712 ¶ 0106, 0087, 0056-0060]; (processor(s), memory, computer readable media, storage, executable instructions [Kaufmann '712 ¶ 0042, 0064 et seq., 0110])
Kaufmann '712 discloses encrypting a symmetric key for dataset, using a public key of a log producer that has authority to produce a log for a dataset to generate a first key (dataset encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0036-0037, 0108, 0106, 0103, 0096]; log of actions on dataset encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0113]; user obtains symmetric SDW key encrypted under user public key [Kaufmann '712 ¶ 0108, 0103, 0036-0037, 0112, 0118-0119])
Kaufmann '712 discloses encrypting the log using the symmetric key (stores the log inside the secure data wrapper (SDW), which is encrypted with the symmetric SDW key [Kaufmann '712 Fig. 2 ref num 280, ¶ 0106])
Kaufmann '712 does not disclose encrypting the symmetric key using a public key of a first log accessor that has a first authority1 to access the log
However, Kaufmann '712 discloses encrypting the symmetric key using a public key of a another user that has a first authority to access the SDW containing the log to generate a second key (users must be on access list [Kaufmann '712 ¶ 0122]; user obtains symmetric SDW key encrypted under user public key [Kaufmann '712 ¶ 0108, 0103, 0036-0037, 0112, 0118-0119]; audit user reviews logs [Kaufmann '712 ¶ 0023, 0101, 0117, 0122-0124, 0134-0135])
Kaufmann '712 does not disclose the second key is deleted in response, at least in part, to authentication of a request for deletion from a second log accessor that has a second authority to access the log, and wherein the second authority is associated with a higher access privilege to the log than the first authority
However, Kaufmann '712 discloses the another user is deleted in response, at least in part, to authentication of a request for deletion from a administrator that has a second authority to access the log, and wherein the second authority is associated with a higher access privilege to the log than the first authority (users deleted from access list [Kaufmann '712 ¶ 0122])
Kaufmann '712 discloses storing the first key and the second key in a first datastore (user-encrypted SDW key stored on key server [Kaufmann '712 ¶ 0036-0037, 0103, 0108]; user obtains symmetric SDW key encrypted under user public key [Kaufmann '712 ¶ 0108, 0103, 0037, 0112, 0118-0119])
Kaufmann '712 discloses encrypting the dataset using the symmetric key (dataset encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0036-0037, 0108, 0106, 0103, 0096])
Kaufmann '712 discloses storing the encrypted dataset together with the encrypted log in a second datastore (dataset encrypted with symmetric SDW (secure data wrapper) key is stored in database, or travels as a file inside SDW [Kaufmann '712 ¶ 0077, 0036-0037, 0108, 0106, 0103, 0096]; stores the log inside the secure data wrapper (SDW), which is encrypted with the symmetric SDW key [Kaufmann '712 Fig. 2 ref num 280, ¶ 0106])
Kaufmann '712 discloses receiving, from a first user having authority as the log producer, a request to access the encrypted dataset (all user actions on dataset are logged encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0113]; users must be on access list [Kaufmann '712 ¶ 0122])
Kaufmann '712 discloses returning the first key to the first user in response at least in part to receiving the request to access the encrypted dataset, (user obtains symmetric SDW key encrypted under user public key [Kaufmann '712 ¶ 0108, 0103, 0036-0037, 0112, 0118-0119]; user-encrypted SDW key stored on key server [Kaufmann '712 ¶ 0036-0037, 0103, 0108])
Kaufmann '712 discloses after the first key is decrypted using a secret key of the log producer, the decrypted first key enables decryption of the encrypted dataset and access to the dataset, and wherein the decrypted first key enables encryption of the log and is deleted in response to the log being encrypted
Kaufmann '712 discloses after the first key is decrypted using a secret key of the log producer, the decrypted first key enables decryption of the encrypted dataset and access to the dataset, and wherein the decrypted first key enables encryption of the log and the first key is rendered unusable in response to the log being encrypted (dataset encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0036-0037, 0108, 0106, 0103, 0096]; log of actions on dataset encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0113]; restricts possession and use of the decrypted SDW key to the agent, which automatically prevents retrieval of SDW key if user's encrypted SDW key has expired [Kaufmann '712 0097]; file policy can limit accesses to the file to a number of times [Kaufmann '712 0024, 0071, 0102] by decrementing a counter on each use, e.g. setting a single-use counter causes the user to lose access when the first use is logged)
Further:
Ylonen '627 discloses encrypting the symmetric key using a public key of a first log accessor that has a first authority to access the log to generate a second key (authenticates accessor for access to log data [Ylonen '627 ¶ 0089-0091]; audit server stores encrypted log data [Ylonen '627 ¶ 0090, 0159-0160]; encrypts dataset symmetric key with public key of audit server [Ylonen '627 ¶ 0106, 0135])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kaufmann '712 with the auditing user of Ylonen '627 to arrive at an apparatus, method, and product including:
encrypting the symmetric key using a public key of a first log accessor that has a first authority to access the log to generate a second key
A person having ordinary skill in the art would have been motivated to combine them at least because the audit user of Ylonen '627 would provide simple, secure auditing for the encrypted logs of Kaufmann '712, using the security scheme Kaufmann '712 already provides.  A person having ordinary skill in the art would have been further motivated to combine them at 
Further:
Trotter '881 discloses the second key is deleted in response, at least in part, to authentication of a request for deletion from a second data accessor that has a second authority to access the data, and wherein the second authority is associated with a higher access privilege to the data than the first authority (user X revokes access of user Y, e.g.
Trotter '881 discloses after the first key is revoked, it is deleted (user X revokes access of user Y, e.g. due to Y's PKI keys becoming compromised by deleting the Y-encrypted file key [Trotter '881 ¶ 0035])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kaufmann '712 in view of Ylonen '627 with the revocable accessor keys of Trotter '881 to arrive at an apparatus, method, and product including:
the second key is deleted in response, at least in part, to authentication of a request for deletion from a second log accessor that has a second authority to access the log, and wherein the second authority is associated with a higher access privilege to the log than the first authority
after the first key is decrypted using a secret key of the log producer, the decrypted first key enables decryption of the encrypted dataset and access to the dataset, and wherein the decrypted first key enables encryption of the log and is deleted in response to the log being encrypted
A person having ordinary skill in the art would have been motivated to combine them at least because the revocable accessor keys of Trotter '881 would provide a secure and flexible system for modifying grants of access to the encrypted logs of Kaufmann '712, including both revocations of access and later grants of new access.  A person having ordinary skill in the art would have been further motivated to combine them at least because Trotter '881 ¶ teaches [Trotter '881 ¶ 0026, 0028, 0034-0036] modifying a encrypted log with selective access [Kaufmann '712 ¶ 0106, 0087, 0056-0060] such as that of Kaufmann '712 to arrive at the claimed invention; because doing so constitutes use of a known technique (revocable accessor keys [Trotter '881 ¶ 0026, 0028, 0034-0036]) to improve similar devices and/or methods (encrypted log with selective access [Kaufmann '712 ¶ 0106, 0087, 0056-0060]) in the same way; because doing so constitutes applying a known technique (revocable accessor keys [Trotter '881 ¶ 0026, 0028, 0034-0036]) to known devices and/or methods (encrypted log with 
Per claim 2 (dependent on claim 1):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Kaufmann '712 does not disclose after deletion of the second key, a second user having the authority as the first log accessor cannot decrypt the encrypted log
However, Kaufmann '712 discloses after deletion of the another user, a another user having the authority as the first log accessor cannot decrypt the encrypted log (no access to dataset without symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0036-0037, 0108, 0106, 0103, 0096]; user only obtains symmetric SDW key encrypted under user public key [Kaufmann '712 ¶ 0108, 0103, 0036-0037, 0112, 0118-0119]; user must be on access list and not have been deleted [Kaufmann '712 ¶ 0122])
Further:
Trotter '881 discloses after deletion of the second key, a second user having the authority as the first data accessor cannot decrypt the encrypted data (user X revokes access of user Y, e.g. due to Y's PKI keys becoming compromised by deleting the Y-encrypted file key [Trotter '881 ¶ 0035]; user X institutes new access of user Z by encrypting file key under user Z's public key [Trotter '881 ¶ 0035-0036])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed 
after deletion of the second key, a second user having the authority as the first log accessor cannot decrypt the encrypted log
Per claim 3 (dependent on claim 1):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Kaufmann '712 discloses encrypting the symmetric key using a public key of the second log accessor to generate a third key (multiple users on access list [Kaufmann '712 ¶ 0122]; each user uses own symmetric SDW key encrypted under user public key [Kaufmann '712 ¶ 0108, 0103, 0036-0037, 0112, 0118-0119]; log of actions on dataset encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0113])
Kaufmann '712 discloses storing the third key in the first datastore after deleting the second key from the first datastore (user-encrypted SDW key stored on key server [Kaufmann '712 ¶ 0036-0037, 0103, 0108])
Per claim 4 (dependent on claim 1):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Kaufmann '712 discloses storing, in the first datastore, the first key in association with an identifier of the log producer (user-encrypted SDW key stored on key server [Kaufmann '712 ¶ 0036-0037, 0103, 0108]; user must authenticate for access to keys [Kaufmann '712 ¶ 0028-0029, 0155])
Kaufmann '712 discloses storing, in the first datastore, the second key in association with an identifier of the first log accessor (user-encrypted SDW key stored on key server [Kaufmann '712 ¶ 0036-0037, 0103, 0108]; user must authenticate for access to keys [Kaufmann '712 ¶ 0028-0029, 0155])
Kaufmann '712 does not disclose receiving, from a second user prior to deletion of the second key, a request that includes the identifier of the first log accessor ; and returning the second key, in response to a request that has the identifier of the log accessor
However, Kaufmann '712 discloses receiving, from a second user prior to deletion of the second user, a request that includes the identifier of the first log accessor ; and returning the second key, in response to a request that has the identifier of the log accessor (no access to dataset without symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0036-0037, 0108, 0106, 0103, 0096]; user only obtains symmetric SDW key encrypted under user public key 
Further:
Trotter '881 discloses receiving, from a second user prior to deletion of the second key, a request that includes the identifier of the second user; and returning the second key, in response to a request that has the identifier of the second user (user X revokes access of user Y, e.g. due to Y's PKI keys becoming compromised by deleting the Y-encrypted file key [Trotter '881 ¶ 0035]; user X institutes new access of user Z by encrypting file key under user Z's public key [Trotter '881 ¶ 0035-0036])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kaufmann '712 in view of Ylonen '627 with the revocable accessor keys of Trotter '881 to arrive at an apparatus, method, and product including:
receiving, from a second user prior to deletion of the second key, a request that includes the identifier of the first log accessor ; and returning the second key, in response to a request that has the identifier of the log accessor
Per claim 5 (dependent on claim 1):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Kaufmann '712 discloses storing, in the second datastore, the encrypted log in association with the encrypted dataset (dataset stored in SDW [Kaufmann '712 ¶ 0036-0037, 0108, 0106, 0103, 0096]; log stored in SDW [Kaufmann '712 ¶ 0113]; dataset and log in SDW stored in database, or travels as a file inside SDW [Kaufmann '712 ¶ 0077, 0036-0037, 0108, 0106, 0103, 0096])
Per claim 6 (dependent on claim 1):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Kaufmann '712 discloses storing, in the first datastore, the first key in association with an identifier of the log producer (user-encrypted SDW key stored on key server [Kaufmann '712 ¶ 0036-0037, 0103, 0108]; user must authenticate for access to keys [Kaufmann '712 ¶ 0028-0029, 0155]; all user actions on dataset are logged encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0113])
Kaufmann '712 discloses storing, in the first datastore, the second key in association with an identifier of the first log accessor (user-encrypted SDW key stored on key server 
Kaufmann '712 discloses receiving, from the first user, a request that includes the identifier of the log producer; and returning, to the first user, the first key in response to receiving the request that includes the identifier of the log producer (user-encrypted SDW key stored on key server [Kaufmann '712 ¶ 0036-0037, 0103, 0108]; user must authenticate for access to keys [Kaufmann '712 ¶ 0028-0029, 0155])
Per claim 7 (dependent on claim 1):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Kaufmann '712 does not disclose storing, in a third2 datastore, a secret key of the log producer corresponding to the public key of the log producer and a secret key of the first log accessor corresponding to the public key of the first log accessor
However, Kaufmann '712 discloses storing, in a first datastore, a secret key of the log producer corresponding to the public key of the log producer and a secret key of the first log accessor corresponding to the public key of the first log accessor (key server generates and stores public-private key pairs for users [Kaufmann '712 ¶ 0036-0027, 0108, 0103])
Further:
Ylonen '627 discloses storing, in a third datastore, a secret key of the log producer corresponding to the public key of the log producer and a secret key of the first log accessor corresponding to the public key of the first log accessor (private keys held by separate private key server to simplify administrative access [Ylonen '627 ¶ 0047, 0078-0079, 0158])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kaufmann '712 with the auditing user of Ylonen '627 to arrive at an apparatus, method, and product including:
storing, in a third datastore, a secret key of the log producer corresponding to the public key of the log producer and a secret key of the first log accessor corresponding to the public key of the first log accessor
Per claim 8 (dependent on claim 7):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference
Kaufmann '712 discloses receiving, from the first user, a first request to access the secret key of the log producer; returning, to the first user, the secret key of the log producer in response to the first request; receiving, from a second user having authority as the first log accessor, a second request to access the secret key of the first log accessor; returning, to the second user, the secret key of the first log accessor in response to the second request (key server generates and stores public-private key pairs for users [Kaufmann '712 ¶ 0036-0027, 0108, 0103]; user must authenticate for access to keys [Kaufmann '712 ¶ 0028-0029, 0155]; all user actions on dataset are logged encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0113])
Per claim 9 (independent):
Kaufmann '712 discloses the decrypted symmetric key becomes automatically unusable to decrypt the encrypted dataset after a predetermined period of time elapses or responsive, at least in part, to encryption of the log (access limited by expiration of time [Kaufmann '712 ¶ 0083, 0097])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 10 (dependent on claim 9):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Kaufmann '712 discloses generating an asymmetric key pair comprising the public key of the log producer and the secret key of the log producer (key server generates and stores public-private key pairs for users [Kaufmann '712 ¶ 0036-0027, 0108, 0103]; ; all user actions on dataset are logged encrypted with symmetric SDW (secure data wrapper) key [Kaufmann '712 ¶ 0113])
Kaufmann '712 discloses transmitting the public key of the log producer to a first datastore residing at least in part on the first server (key server generates and stores public-private key pairs for users [Kaufmann '712 ¶ 0036-0027, 0108, 0103])
Kaufmann '712 does not disclose transmitting the secret key of the log producer to a second datastore residing at least in part on the second server, wherein the first datastore and the second datastore are different datastores
However, Kaufmann '712 discloses transmitting the secret key of the log producer to a second datastore residing at least in part on the second server, wherein the first datastore and the second datastore are the same datastores (key server generates and stores public-private key pairs for users [Kaufmann '712 ¶ 0036-0027, 0108, 0103])
Further:
Ylonen '627 discloses transmitting the secret key of the log producer to a second datastore residing at least in part on the second server, wherein the first datastore and the second datastore are different datastores (private keys held by separate private key server to simplify administrative access [Ylonen '627 ¶ 0047, 0078-0079, 0158])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Kaufmann '712 with the auditing user of Ylonen '627 to arrive at an apparatus, method, and product including:
transmitting the secret key of the log producer to a second datastore residing at least in part on the second server, wherein the first datastore and the second datastore are different datastores
Per claim 12 (dependent on claim 9):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 9):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 9):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Kaufmann '712 discloses transmitting a request comprising an identifier of the log producer and an identifier of the dataset to the second server; and receiving the encrypted dataset in response to transmitting the request (user must authenticate for access to keys [Kaufmann '712 ¶ 0028-0029, 0155]; log stored in SDW [Kaufmann '712 ¶ 0113]; dataset stored in SDW [Kaufmann '712 ¶ 0036-0037, 0108, 0106, 0103, 0096]; log stored in SDW [Kaufmann '712 ¶ 0113]; dataset and log in SDW stored in database, or travels as a file inside SDW [Kaufmann '712 ¶ 0077, 0036-0037, 0108, 0106, 0103, 0096])
Per claim 15 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 15):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 15):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 15):
Kaufmann '712 in view of Ylonen '627 in view of Trotter '881 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Kaufmann '712 discloses transmitting a request comprising an identifier of the first log accessor and an identifier of the dataset to the second server ; and receiving the encrypted log in response to transmitting the request (user must authenticate for access to keys [Kaufmann '712 ¶ 0028-0029, 0155]; log stored in SDW [Kaufmann '712 ¶ 0113]; dataset stored in SDW [Kaufmann '712 ¶ 0036-0037, 0108, 0106, 0103, 0096]; log stored in SDW [Kaufmann '712 ¶ 0113]; dataset and log in SDW stored in database, or travels as a file inside SDW [Kaufmann '712 ¶ 0077, 0036-0037, 0108, 0106, 0103, 0096])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 That is, while Kaufmann '712 discloses multiple authorized users and the scheme necessary for giving them access to the encrypted logs, the only user that Kaufmann '712 explicitly describes as auditing the logs is the administrator.  Id.  For consistency with the key deletion limitation of the claim, the administrator of Kaufmann '712 is mapped to the claimed "second log accessor that has a second authority to access the log . . . associated with a higher access privilege".  However, explicitly describes assigning an audit function and authority to additional users.  See above.
        2 This rejection is premised on Examiner's interpretation that the "third datastore" is different from the "first datastore" that claim 1 recites as "storing the first key and the second key".  Under any interpretation that would permit the "third datastore" and the "second datastore" to be non-separate, Kaufmann '712 would fully disclose all the limtations of the claim.